6 So.3d 733 (2009)
Victor LEON, Appellant,
v.
ALTEC ROOFING, INC., a Florida corporation, and Circle Bay Yacht Club Condominium Association, Inc., Appellees.
No. 4D08-1668.
District Court of Appeal of Florida, Fourth District.
April 22, 2009.
Mark L. Zientz of Law Offices of Mark L. Zientz, P.A., Miami, for appellant.
Glen H. Waldman of Heller Waldman, P.L., Coconut Grove, and Enza G. Boderone of Bilzin Sumberg Baena Price & Axelrod, LLP, Miami, for appellee Altec Roofing, Inc.
Monte R. Shoemaker and Kellye A. Shoemaker of Shoemaker & Shoemaker, P.A., Altamonte Springs, for Amicus Curiae Florida Worker's Advocate and Florida Justice Association.
PER CURIAM.
Affirmed. See Tractor Supply Co. v. Kent, 966 So.2d 978 (Fla. 5th DCA 2007).
POLEN, STEVENSON and DAMOORGIAN, JJ., concur.